In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-08-379 CV

____________________


IN RE MARK A. METZGER




Original Proceeding



MEMORANDUM OPINION
 Mark A. Metzger filed a petition for a writ of prohibition, in which he asks this Court
to prevent the 247th Judicial District Court of Harris County, Texas, from interfering with
our jurisdiction in two appeals currently pending in this Court.  Metzger asserts that this
Court has jurisdiction to issue a writ of prohibition pursuant to section 22.221(a) of the
Government Code.  See Tex. Gov't Code Ann. § 22.221(a) (Vernon 2004).  
	A writ of prohibition may issue to remedy the unlawful interference with the
enforcement of an order or judgment of the issuing court.  Holloway v. Fifth Court of
Appeals, 767 S.W.2d 680, 683 (Tex. 1989).  Because Metzger has not demonstrated that the
writ must issue to protect this Court's jurisdiction or to remedy the unlawful interference
with a judgment of this Court, Metzger has not shown that he is entitled to extraordinary
relief.  Accordingly, we deny the petition for a writ of prohibition.  Likewise, we deny
Metzger's request for emergency relief.
	PETITION DENIED.
								PER CURIAM
Opinion Delivered September 24, 2008
Before McKeithen, C.J., Gaultney and Horton, JJ.